Order entered July 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01375-CV

ROGER K. PARSONS, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR
    FOR THE ESTATE OF ESTHER ANN KARTSOTIS PARSONS, Appellant

                                                V.

      MICHAEL KEVIN QUEENAN AND THE QUEENAN LAW FIRM, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00971

                                            ORDER
       By letter dated May 13, 2016, the Court was notified appellant’s attorney, Christopher

Nygaard, was deceased. By order dated May 26, 2016, we directed the Clerk of the Court to

remove Christopher Nygaard as attorney of record for appellant and ordered appellant to notify

the Court of the name and contact information of new appellate counsel, or to inform the Court

appellant would be representing himself for the remainder of the appeal. On June 27, 2016,

appellant filed a “notification in compliance” with out May 26, 2016 order in which appellant

seeks a “sua sponte equitable bill of review.” Although difficult to ascertain, it appears appellant

is, in part, contending our May 26, 2016 order was erroneous because he cannot represent the

estate of Esther Ann Kartsotis Parsons because he is not licensed to practice law in Texas. We
agree with appellant he cannot represent the estate in this appeal. See Steele v. McDonald, 202
S.W.3d 926, 928 (Tex. App—Waco 2006, no pet.).

       Accordingly, we ORDER appellant to notify the Court of the name and contact

information of appellate counsel to represent the estate in this appeal within THIRTY DAYS of

the date of this order. In the event appellant fails to provide the Court with the required

information, the appeal will proceed with appellant representing himself regarding any individual

claims, and any claims on behalf of the estate of Esther Ann Kartsotis Parsons will be dismissed

without further notice. Because briefs in this case have been filed and the case is at issue, the

case will be set for submission in due course, but not within the next thirty days.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE